RAPER, Justice, Retired,
specially concurring.
While I concur in the result and all of the discussion in the majority opinion except that with respect to Instruction No. 4, we need not find or even discuss harmless error. As I see it, a more simple manner of disposition can and should be undertaken.
The law is well settled in this state that this Court will not consider an appeal on alleged error with respect to an instruction unless a proper objection to such instruction is made. Gore v. State, Wyo., 627 P.2d 1384 (1981).
The transcript does not disclose an objection to the instruction, but the parties did stipulate that an objection to Instruction No. 4 was made. The stipulation goes on to state:
“2. Defendant’s objection to state’s Instruction Number 4 was that the Wyoming Rules of Criminal Procedure require that a police officer shall inform the defendant of the purpose of the arrest if he does not have the warrant in his possession.”
*1147As pointed out in Gore, instructions should be designed around the evidence in the particular case.
Instruction No. 4 was not artfully drawn, and I can agree that it does not properly state the law if it is to be used in a textbook sense. It was sufficient, however, for the purpose of this ease to, in practical effect, tell the jury that, as a matter of law, it was no defense in this case, under the facts, that the arresting officer inform the person being arrested of the existence of the warrant and the offense charged when the evidence showed that the appellant had been so informed. I am not suggesting that the instruction be used as a pattern in future cases. As pointed out in the majority opinion, the arresting officer had “informed appellant of the existence of the warrant and of the violation upon which the warrant was based.”
The appellant certainly did not present a proper alternate instruction to the court as required by Gore v. State, supra at 1389, wherein it is stated:
“ * * * Thus, unless an instruction can be said to have plainly caused a fundamental prejudice to the defendant’s legal rights, we will not overturn it on appeal unless it was objected to during the trial and a proper instruction was offered in its place.”
I,therefore, would merely conclude that since no proper instruction was offered for use of the trial court, and no prejudice was shown, we will not consider the question.
I do not disagree with the law set out in Justice Rooney’s specially concurring opinion, but cannot see its applicability to this ease in that the appellant was informed of the outstanding warrant and charge. It is useful, however, in making it clear that such advice by the arresting officer need not be furnished at the moment of arrest.